El Juez Asociado Sr. Wiole,
emitió la opinión del tribunal.
Sucesores de Gilet & Arce estaban en posesión y dis-frute de cierto edificio en Ponce por virtud de un contrato de anticresis celebrado con un individuo de apellido Orta, quien era su deudor por la suma de $2,364.35. Orta, según parece, podía pagar esta deuda en cualquier momento y rescatar el edificio. Mientras estaban en posesión de dicho edificio Sucesores de Gilet & Arce lo arrendaron a la de-mandante Bujosa & Jaume por un término de dos años y seis meses sujeto únicamente a la condición de que el con-trato de arrendamiento debía terminar si Orta pagaba la deuda.
La apelada admite que si Orta voluntariamente pagaba la deuda el contrato de arrendamiento terminaría. Tam-bién admite que no había nada que impidiera a Sucesores de Gilet & Arce o cualquiera que tuviera el título a la deuda de poder cancelarla. Sostiene ella, sin embargo, que Suce-sores de Gilet & Arce no harían nada voluntariamente para terminar el convenio de arrendamiento y ella en efecto in-siste en que la apelante inició o tuvo intervención en una confabulación o conspiración para dar por terminado el arrendamiento.
Hubo prueba tendente a acreditar que Bujosa y Jaume estaban estableciendo una nueva panadería en Ponce; que las indicaciones son que los panaderos de Ponce no que-rían otro Competidor; por lo menos que varias personas y Sucesores de Gilet & Arce se combinaron para rebajar el *303importe de la deuda de Orta y aceptar de él la suma de $1,864 en vez de $2,364.35 que él debía.
La demanda alegaba todos estos heclios suficientemente y más todavía. .Que la prueba tendió a demostrar una in-tervención por, parte de Arce en esta confabulación y la aceptación de él o de su firma de una suma menor al im-porte debido, no cabe duda alguna. La corte inferior tenía derecho, en vista de la prueba directa y circunstancial, a creer que después que Gilet & Arce había celebrado un con-trato de arrendamiento con la apelada, la compañía ape-lante se combinó con otros y voluntariamente hizo gestio-nes por terminar el arrendamiento.
Este no es un caso de prueba testifical para variar los términos de un contrato escrito. La apelada admite las es-tipulaciones del contrato. Se opone ella a la actuación de la apelante por virtud de la cual se combinó para poner en práctica medio o medios que debían terminar el arrenda-miento solemnemente celebrado.
Las palabras esenciales del contrato eran estas:
“Quinta. — Es condición expresa de este contrato, que si el deu-dor don Aristides Or'tá y Pérez, en cualquier momento antes de expirar el término de este arrendamiento, pagase a la arrendadora Sucesores de Gilet & Arce, S. en C„ el montante de la deuda que motiva la anticresis a que están sxijetos los bienes aquí referidos; desde que ese pago se haga quedará rescindido y cesará en el acto el arrendamiento que se hace por esta escritura y la arrendataria Bujosa & Jaume tendrá sólo una concesión de treinta días impro-rrogables para entregar todos los bienes que ha recibido en arren-damiento. Yencido ese término, el señor Orta y Pérez tendrá de-recho y queda autorizado para tomar posesión inmediatamente de sus dichos bienes, sin necesidad de llenar requisitos previos de clase alguna, sino incautarse de ellos.”
La apelada sostiene que no obstante el derecho de la apelante para exonerar al deudor Orta de su deuda, dicho apelante no tenía ningún derecho para aceptar voluntaria-mente menos del importe estipulado en perjuicio del ape-*304lante. En otras palabras, que habiendo celebrado un con-trato por el goce tranquilo con la apelada, la apelante no podía aceptar un solo centavo menos sin infringir las con-diciones de su contrato. La apelada parece tener razón pero no nos interesa fundar nuestra decisión exclusivamente en este aspecto técnico del caso.
Cuando la apelante celebró el contrato de arrendamiento ella probablemente de buena fe, garantizó a la apelada que no tenía ningún motivo para sospechar que Orta pagaría el importe adeudado por él durante la vigencia del arrenda-miento. Posteriormente surgió la combinación y rebaja de la deuda con la intervención activa de la apelante. Por lo menos ella tomó parte en Ja combinación, y en una combi-nación o conspiración el acto de uno es el acto de todos. El hacer alguna cosa los arrendadores o apoyar algo como lo que aquí se hizo o apoyó era un fraude en contra del arren-datario dentro de la definición que respecto a fraude da Corpus Juris en. el tomo 26, página 1059, la cual es Como sigue: “El fraude en su sentido genérico especialmente como se usa la palabra en las cortes de equidad, comprende todos los actos, omisiones y ocultaciones que envuelven un incumplimiento de un deber legal o equitativo y que trae por consecuencia un daño a otra persona. ’ ’ Sin aceptar necesa-riamente la anterior definición como última palabra, hubo en este caso un incumplimiento tan fuerte de un deber legal y equitativo que convierte la actuación de la apelante en frau-dulenta y que da derecho a la apelada al ejercicio de una acción por fraude. En 26 C. J., página 1101, también se dice que las insinuaciones que se convierten en falsas pue-den llegar a constituir fraude si las partes que las hacen in-tervienen para hacerlas falsas.
La apelante también alega haberse cometido error al no haber la corte sentenciadora emitido una opinión razonada exponiendo los. hechos y las-conclusiones, de derecho, pero *305el caso de Paganacci v. Lebrón 24 D. P. R. 796, es termi-nante sobre este punto.
Con la excepción ele la cuantía de los daños los demás señalamientos de error están tratados en nuestra anterior disensión.
Sobre la cuantía de los daños, aparece que Bujosa & Jaume convinieron con Orta y su cansaliabiente en retener el edificio mediante el pago de una renta, mayor o sea $25 mensuales. La corte, por tanto, dictó sentencia por 29 me-ses a razón de $25 mensuales, o sean $725, siendo el primer mes a razón de $200. La apelante alega que el cálculo de 29 meses es erróneo. Encontramos, sin embargo, una mani-festación en los autos de que Bujosa & Jaume continuaron trabajando en la panadería, pagando la renta aumentada por el resto del tiempo independientemente de la presunción • de que seguiría la renta aumentada.
La sentencia debe ser confirmada.

Confirmada la sentencia apelador.

Jueces concur!entes: Sres. Presidente del Toro y Aso-ciado Aldrey.
El Juez Asociado Sr. Hutchison firmó “Conforme con la sentencia y opinión excepto el párrafo que ratifica la doc-trina de Paganacci v. Lebrón.”
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.